Citation Nr: 0844236	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, wherein the RO denied entitlement to 
TDIU.  The veteran timely appealed the RO's June 2004 action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims file, the 
Board finds that the TDIU issue on appeal must be remanded 
for further development.

Here, the veteran contends that his inability to find gainful 
employment stems solely from his service-connected bilateral 
hearing loss (60 percent disabling), and is not the result of 
a 1986 cerebrovascular accident (CVA), as maintained by the 
RO in denying the instant claim in July 2004.  (See, July 
2004 rating action).  

Although the veteran does not meet the scheduler criteria for 
TDIU of 38 C.F.R. § 4.16(a) (2008), he has demonstrated 
difficulty securing substantially gainful employment due to 
his service-connected bilateral hearing loss, currently 
evaluated as 60 percent disabling.  To this end, the veteran 
submitted letters from prospective employers, reflecting that 
his current hearing impairment disqualified him from certain 
positions.  (See, letters, prepared and submitted by Kash and 
Karry Building Supply and Midway Salvage, dated in March 
2004).  In contrast, a February 2004 VA outpatient report, 
reflects that the veteran suffered a CVA in 1986-the date he 
retired from employment.  (See, February 2004 VA outpatient 
report).

VA may not reject a claim for entitlement to TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's service-connected disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal. Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  There is no 
such medical opinion of record.  Accordingly, remand is 
required for a VA examination.

In addition, a review of the claims file reflects that the 
veteran is in receipt of disability benefits from the Social 
Security Administration (SSA).  (See, February 2004 VA 
outpatient report, reflecting that the veteran had retired 
"on disability in 1986.  Is on SS disability.").  As SSA 
records might contain pertinent evidence regarding the 
veteran's unemployability, they must be acquired prior to 
considering the veteran's TDIU claim on the merits.  
Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
copies of the award and medical records 
associated with the appellant's grant 
of SSA disability benefits and those 
upon which any continuing award was 
based.

2.  Schedule the veteran for a VA 
medical examination to determine the 
effect of all his current service-
connected disabilities on his 
employability.  The examiner should 
generally address the extent of 
functional and industrial impairment 
due to the veteran's service-connected 
disabilities (bilateral hearing loss 
(60 percent) and residuals of a 
fracture of the right great toe (zero 
percent).  The claims file must be made 
available to and thoroughly reviewed by 
the examiner in connection with the 
examination.
    
Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as 
to whether it is at least as likely as 
not that the veteran is unable to 
obtain or maintain substantially 
gainful employment solely as a result 
of his service-connected disabilities, 
primarily his service-connected 
bilateral hearing loss.
    
In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment 
in light of his service-connected 
disabilities (standing alone).  In 
formulating the foregoing opinion, the 
VA examiner is requested to comment on 
a February 2004 VA outpatient report, 
reflecting that the veteran had 
suffered a CVA in 1986-the date he 
retired from employment-and letters, 
prepared and submitted by Kash and 
Karry Building Supply and Midway 
Salvage in March 2004, showing that the 
appellant's current hearing impairment 
disqualified him from certain 
positions.  

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement 
to TDIU.  If the issue on appeal 
remains denied, a supplemental 
statement of the case should be 
provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
increased evaluation claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




